                Case 20-40858-9 Doc 2 Filed 02/29/20                          Entered 02/29/20 12:14:57                Page 1 of 4
 Fill in this information to identify the case:
 Debtor name        Jack County Hospital District

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number        20-                                                                                                      Check if this is an
 (if known)                                                                                                                   amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                              12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and             Name, telephone         Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing                 number, and email       (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip           address of              debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                             creditor                professional          unliquidated,   secured, fill in total claim amount and
                                  contact                 services, and         or disputed     deduction for value of collateral or setoff to
                                                          government                            calculate unsecured claim.
                                                          contracts)
                                                                                                Total           Deduction       Unsecured
                                                                                                claim, if       for value       claim
                                                                                                partially       of
                                                                                                secured         collateral
                                                                                                                or setoff
1   Blue Cross Blue Shield of     Martin J. Bishop        Arbitration Award                                                      29,329,440.20
    Texas                         312-207-1000
    c/o Reed Smith, LLP           mbishop@reedsmith.
    10 S Wacker Dr., 40 Flr       com
    Chicago, IL 60606

2   Regions Capital                                       Bank Note                                                              23,885,553.00
    Advantage, Inc.               214-974-8000
    c/o George H. Barber          gbarber@johnstonpra
    Johnston Pratt                tt.com
    1717 Main St., Suite 3000
    Dallas, TX 75201
3   Spirit of Texas Bank                                  Bank Note                                                              $3,051,826.00
    Attn: Eric Anderson,          972-616-2010
    Market President              eanderson@spiritofte
    3100 Monticello, Suite        xasbank.co m
    980
    Dallas, TX 75205
4   Prosperity Bank                                       Bank Note                                                              $1,277,872.00
    Attn: Eddie Lick,             903-675-8511
    Regional President            eddie.lick@prosperity
    101 North Prairieville St.    banktx.co m
    Athens, TX 75751

5   G.M. "Max" Poynor                                     Loan                                                                   $1,000,000.00
    PO Box 187
    Jacksboro, TX 76458           gmpoynor@gmail.com




Official Form 204         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      page 1
                Case 20-40858-9 Doc 2 Filed 02/29/20                        Entered 02/29/20 12:14:57                Page 2 of 4
Debtor       Jack County Hospital District                                          Case number (if known) 20-
             Name


 Name of creditor and           Name, telephone        Nature of the claim    Indicate if     Amount of unsecured claim
 complete mailing               number, and email      (for example, trade    claim is        If the claim is fully unsecured, fill in only
 address, including zip         address of             debts, bank loans,     contingent,     unsecured claim amount. If claim is partially
 code                           creditor               professional           unliquidated,   secured, fill in total claim amount and
                                contact                services, and          or disputed     deduction for value of collateral or setoff to
                                                       government                             calculate unsecured claim.
                                                       contracts)
                                                                                              Total           Deduction       Unsecured
                                                                                              claim, if       for value       claim
                                                                                              partially       of
                                                                                              secured         collateral
                                                                                                              or setoff
6   LaSalle Systems             Cale Stubbe            Lease                                                                     $445,814.00
    Leasing, Inc.
    A Division of Fifth Third   cstubbe@clasalle.co
    Bank                        m
    6111 N. River Road
    Rosemont, IL 60018
7   GE HFS, LLC                                        Lease                                                                     $235,101.50
    PO Box 414, W-490
    Milwaukee, WI 53201




8   Flex Financial                                     Lease                                                                     $227,872.48
    A Div. of Stryker Sales     269-323-7700
    Corp.
    1901 Romence Road
    Parkway
    Portage, MI 49002
9   Beckman Coulter                                    Lease                                                                     $141,616.53
    250 South Kraemer Blvd.     714-993-5321
    PO Box 8000
    Brea, CA 92821-8000



10 American Arbitration         Iman Hyder-Eliz        Arbitration Fees                                                          $100,400.00
   Association                  800-277-7641
   13727 Noel Rd., Suite        imanhydereliz@adr.or
   700                          g
   Dallas, TX 75240

11 Beneficial Equipment                                Lease                                                                       $53,673.93
   Finance Corp.
   165 Pottstown Pike
   Chester Springs, PA
   19425

12 De Lage Landen                                      Lease                                                                       $12,600.00
   Financial Servs, Inc.        610-386-5000
   Rental Processing Center
   1111 Old Eagle School
   Rd.
   Wayne, PA 19087
13 United Health Care Ins.                             Breach of Contract     Contingent                                        Unknown
   c/o Jamie R. Kurtz           800-615-3503                                  Unliquidated
   Robins Kaplan LLP            jkurtz@robonskaplan.                          Disputed
   800 LaSalle Ave.             com
   Minneapolis, MN 55402-
   2015




Official Form 204       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      page 2
                Case 20-40858-9 Doc 2 Filed 02/29/20                        Entered 02/29/20 12:14:57                Page 3 of 4
Debtor       Jack County Hospital District                                          Case number (if known) 20-
             Name


 Name of creditor and          Name, telephone         Nature of the claim    Indicate if     Amount of unsecured claim
 complete mailing              number, and email       (for example, trade    claim is        If the claim is fully unsecured, fill in only
 address, including zip        address of              debts, bank loans,     contingent,     unsecured claim amount. If claim is partially
 code                          creditor                professional           unliquidated,   secured, fill in total claim amount and
                               contact                 services, and          or disputed     deduction for value of collateral or setoff to
                                                       government                             calculate unsecured claim.
                                                       contracts)
                                                                                              Total           Deduction       Unsecured
                                                                                              claim, if       for value       claim
                                                                                              partially       of
                                                                                              secured         collateral
                                                                                                              or setoff
14 Humana                                              Breach of Contract     Contingent                                        Unknown
   c/o Thomas Mahlum                                                          Unliquidated
   Robins Kaplan, LLP          tmahlum@robinskapla                            Disputed
   800 LaSalle Ave.            n.com
   Minneapolis, MN 55402

15 Cigna Health Care                                   Breach of Contract     Contingent                                       Unknown
   c/o Eliot "Eli" Burriss     214-964-9500                                   Unliquidated
   Holland & Knight LLP        eliot.burriss@hklaw.c                          Disputed
   200 Crescent Court,         om
   Suite 1600
   Dallas, TX 75201
16 Aetna Health, Inc.          Sean Medina             Breach of Contract     Contingent                                        Unknown
   c/o Robet Fogarty           rjf@hahnlaw.com                                Unliquidated
   Hahn Loeser & Parks         emedina@hahnlaw.c                              Disputed
   200 Public Square, Suite    om
   2800
   Cleveland, OH 44114




Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                       page 3
Case 20-40858-9 Doc 2 Filed 02/29/20   Entered 02/29/20 12:14:57   Page 4 of 4




       2/29/2020
